

CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.02
2nd Amendment to Advisory Agreement
This 2nd Amendment (the "2nd Amendment") is made as of January 20, 2017 (the
“Effective Date”) among OASIS RCM, LLC, (the “Trading Company”), R.J. O’Brien
Fund Management, LLC, a Delaware limited liability company (the “Managing
Member”), and Revolution Capital Management, LLC, (the “Trading Advisor”),
parties to that certain Advisory Agreement dated October 9, 2013, as amended
(the "Agreement").
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
1.          Subsection (a)(i) of Section 5 is hereby amended and restated in its
entirety and shall hereafter read as follows:
“The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of *% (a *% annual rate) of the Assets allocated to it (as defined
in Section 2(a) hereof) as of the last day of each month (the “Management Fee”),
unless a different fee is agreed upon by the parties with respect to specific
investor(s) as set forth in Exhibit D to this Agreement (“Investor Negotiated
Fee Exceptions”).  The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.”
2.          Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and
restated in its entirety and shall hereafter be read as follows:
“The Trading Company shall pay the Trading Advisor an incentive fee equal to *%
of the New Trading Profit (as defined in Section 5(d) hereof) (the “Incentive
Fee”), unless a different fee is agreed upon by the parties with respect to
specific investor(s) as set forth in Exhibit D to this Agreement (“Investor
Negotiated Fee Exceptions”).  The incentive is based upon the New Trading
profits of such Series, which accrue monthly but are generally payable at the
end of each calendar quarter.  New trading profits are typically calculated
using a “high water mark” of cumulative trading profits. Each Series will
establish a separate account with respect to each Member’s capital account for
such Series.  Incentive fees (and the corresponding high water mark) will be
calculated based upon the performance of each such account. The Incentive Fee is
payable within 20 Business Days of the end of the calendar quarter for which it
is calculated.”
2.          Except as provided in this 2nd Amendment, all terms used in this 2nd
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.
3.          Except as set forth in this 2nd Amendment, the Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is conflict between this 2nd Amendment and the Agreement, the
terms and provisions of this 2nd Amendment will prevail.
[SIGNATURE PAGE FOLLOWS]


* Confidential material redacted and filed separately with the Commission.
Page 1 of 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

IN WITNESS WHEREOF, the parties have executed and delivered this 2nd Amendment
effective as of the Effective Date.
OASIS RCM, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By    /s/ Augustine Perrotta          
          Name: Augustine Perrotta
          Title:   CCO
 
R.J. O’Brien Fund Management, LLC
 
By    /s/ Augustine Perrotta          
          Name: Augustine Perrotta
          Title:  CCO

 
Revolution Capital Management, LLC
By   /s/ Michael Mundt                
Name: Michael Mundt
Title:   Managing Member

 


Page 2 of 3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT D


FEE ADJUSTMENTS


Investor Name
Management Fee
Incentive Fee
OASIS RPM Evolving CTA Series
 
*%
 
*%
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   




 
* Confidential material redacted and filed separately with the Commission.
 
 
 
 
 
 
Page 3 of 3